DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 5-6, 9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hotta (US 20150171504).
Hotta discloses;
Regarding claim 1:
an electronic display device (in Figs. 2 and 3), comprising: a frame assembly (3) including a housing body (32), wherein the housing body (32) has an inner side surface (21), an outer side surface (22) corresponding to the inner side surface (21), and a groove (52) running through the inner side surface (21) and the outer side surface (22) of the housing body (32); a first antenna (41) disposed on the 
Regarding claim 2:
further comprising a circuit board assembly (43), wherein the circuit board assembly (43) is disposed on the inner side surface (21) of the housing body (32), and the first antenna (41) is coupled to the circuit board assembly (43); and a vertical projection of the metal grounding member (61) on the housing body (32) at least partially overlaps a vertical projection of the circuit board assembly (43) on the housing body (32), and the metal grounding member (61) is disposed between the display module (20) and the circuit board assembly (43).
Regarding claim 5:
the metal grounding member (61) has a body portion (defined by the area 61), a coupling portion (defined as the interface on the board, 43) coupled to the grounding portion (42), and a connection portion (defined as the interface on the board, 43) connected between the body portion (defined by the area 61) and the coupling portion (defined as the interface on the board, 43); and the body portion (defined by the area 61) is disposed on the outer side surface (22) of the housing body (16), and at least a part of the coupling portion (defined as the interface on the board, 43) and at least a part of the connection portion (defined as the interface on the board, 43) are located in the groove (140).
Regarding claim 6:
the frame assembly (3) further includes a frame body (defined by the surface, 22), the frame body (defined by the surface, 22) is connected to the housing body (32), and the frame body (defined by the surface, 22) is circumferentially disposed around the housing body (32); the frame body (defined by the surface, 22) includes an inner surface facing an inner side direction and an outer surface facing an outer side direction (See Fig.), and the outer side surface of the housing body (32) faces the outer side direction; and the inner surface and the outer surface are inclined to each other (See Figs.).
Regarding claim 9:
a vertical projection of the first antenna (41) on the housing body (32) does not overlap a vertical projection of a display panel (20a) of the display module (20) on the housing body (32).
Regarding claim 11:
further comprising a circuit board assembly (43), wherein the circuit board assembly (43) is disposed on the inner side surface (21) of the housing body (32), the circuit board assembly (43) includes a first board body (defined by area of 43), the first board body (defined by area of 43) has a first predetermined width (along vertical projection; See Fig. 3), and a coupling portion (44) of the metal grounding member (61) that is coupled to the grounding portion (42) has a preset width (along horizontal projection; See Fig. 3), wherein the preset width is greater than the first predetermined width (See Fig. 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hotta (US 20150171504) in view of Caballero et al. (US 20120112969).
Regarding claim 3:
Hotta is silent on that the circuit board assembly includes a radio frequency chip, the vertical projection of the metal grounding member on the housing body overlaps a vertical projection of the radio frequency chip on the housing body, and the metal grounding member is disposed between the display module and the radio frequency chip.
Caballero et al. disclose (in Figs. 1, 3, 6) the circuit board assembly (46) includes a radio frequency chip (44), the vertical projection of the metal grounding member (G) on the housing body (16) overlaps a vertical projection of the radio frequency chip (44) on the housing body (16), and the metal grounding member (G) is disposed between the display module (14) and the radio frequency chip (44).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed implement the RF chip as taught by Caballero et al. into the device of Hotta for the benefit of handling RF wireless signals (Para. 0043, Lines 1-6; Para. 0048, Lines 7-12).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hotta (US 20150171504)
Regarding claim 4:
Hotta in Figs. 2 and 3 is silent on that a second antenna, wherein the second antenna is disposed on the inner side surface of the housing body, and the second antenna is coupled to a circuit board assembly; and the first antenna is capable of generating a first operating frequency band, and the second antenna is capable of generating a second operating frequency band.
However, Hotta in another embodiment (in Fig. 11) discloses further comprising a second antenna (92), wherein the second antenna (92) is disposed on the inner side surface (21) of the housing body (32), and the second antenna (92) is coupled to a circuit board assembly (43); and the first antenna (91) is capable of generating a first operating frequency band (e.g. at 2.5 GHz), and the second antenna (92) is capable of generating a second operating frequency band (e.g. at 5.0 GHz; Para. 0083, Lines 4-7).
.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hotta (US 20150171504) in view of Hyun et al. (US 20200225295).
Regarding claim 10:
Hotta is silent on further comprising a bracket, wherein the frame assembly is disposed on the bracket, and a vertical projection of the bracket on the housing body does not overlap a vertical projection of the first antenna on the housing body.
Hyun et al. disclose (in Fig. 3) further comprising a bracket (311), wherein the frame assembly (310) is disposed on the bracket (311), and a vertical projection of the bracket (311) on the housing body (320/380) does not overlap a vertical projection of the first antenna (370) on the housing body (320/380).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the bracket as a support member as taught by Hyun et al. into the device of Hotta for the benefit of improving durability of the electronic device (Para. 0005, Lines 5-8).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hotta (US 20150171504) in view of Martiskainen et al. (US 20150207209).
Regarding claim 12:
Hotta is silent on that the metal grounding member includes a long side edge, and the long side edge has a size greater than or equal to ¼ times a wavelength corresponding to a lowest operating frequency of the first antenna.
Martiskainen et al. disclose (in Figs. 9a and 9b) the metal grounding member (303) includes a long side edge, and the long side edge has a size greater than or equal to ¼ times a wavelength corresponding to a lowest operating frequency of the first antenna (Para. 0042, Lines 1-14).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement ground member such that the corresponds to an electrical length as taught by 

Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claims 1 and 6, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988. The examiner can normally be reached General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845